Citation Nr: 1421722	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an increased rating, in excess of 10 percent, for status-post left scaphoid nonunion fracture (left wrist disability).

3.  Entitlement to an increased (compensable) rating for recurrent dislocation of the right shoulder (right shoulder disability).


REPRESENTATION

Appellant represented by:	University of Detroit Mercy School of Law Veterans Law Clinic


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)
ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2004 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, denied service connection for residuals of a TBI, and denied increased ratings for left wrist and right shoulder disabilities.  In May 2009, during the appeal process, the RO reconsidered the issues on appeal and again denied them.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The Veteran testified before the undersigned Veterans Law Judge in March 2013, and a copy of the transcript has been associated with the claims file.

The issues of a left wrist disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the Veteran suffered a TBI during active service.

2.  Headache symptoms and memory impairment are etiologically related to the Veteran's TBI incurred in active service. 


CONCLUSION OF LAW

The criteria for residuals of a traumatic brain injury have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding entitlement of service connection for residuals of a TBI, the Board is granting the claim.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding this claim is required.

Service Connection Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

Residuals of a TBI

The Veteran seeks entitlement for service connection for residuals of a TBI, which he reported occurred in combat.  Specifically, the Veteran stated that a tank hatch fell on his head when an improvised explosive device (IED) exploded and the tank went into a pothole, and the hatch came down with such force that it "knocked [him] out for a second".  See VA Form 21-0781, Statement in Support of a Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), Stressful Incident No. 2, received July 2010.  The Veteran also contends that the residuals of his TBI, specifically cognitive impairment and headaches, can be separated from the symptoms of his service-connected PTSD. See Post-Hearing Memorandum, dated May 2013.  

After review of the evidence, lay and medical, the Board finds that, resolving doubt in the Veteran's favor, the Veteran suffered a TBI during active service; and headache symptoms and memory impairment are etiologically related to the Veteran's TBI incurred in active service.

Service treatment records for April 2006 indicate the Veteran reported that the "driver's hatch fell on [his] wrist" three months prior.  The April 2006 treatment note also indicated the Veteran had been "in country" for four months at the time of the examination.  There are no complaints of, diagnosis of, or treatment for headaches, memory loss, or any residuals of a TBI in the service treatment records.

At a VA initial psychosocial assessment in July 2008, the Veteran reported that he was in a tank when an IED exploded, and he was hit on the head, shoulder, and wrist.  At an August 2008 initial evaluation for PTSD, the Veteran also reported being "blown up by an IED in a vehicle and [having] sustained a blow to the head and shoulder."  The Veteran also reported that he was not sure if he lost consciousness.  In December 2008, the Veteran was sent for a VA neuropsychology consult, and the VA psychologist opined that the Veteran's mild difficulties with attention, concentration, and retrieval of information from memory are more likely due to his behavior and psychiatric difficulties than being due to TBI.  As the Veteran is service connected for PTSD, the Board finds this opinion probative in determining whether the Veteran currently experiences residuals of a TBI.

The Veteran was provided a VA TBI examination in March 2009.  The Veteran reported that he had two to three head injuries in combat.  The Veteran described having one head injury when a tank went into a pothole; he lost consciousness and was disoriented; and later had headaches and vomiting.  He did not seek medical care for this condition.  On another occasion, the Veteran reported that an IED exploded near his tank; he had blast injury; and he was knocked unconscious, woke up at the scene, and went unconscious again.  The other incident involved a suicide bomber with a large vehicle, at which time he was hit by shrapnel that did not penetrate his body and he did not lose consciousness.  The Veteran stated that his memory had gotten worse since these incidents occurred and that he had daily headaches with dizziness, light and noise sensitivity, and nausea.  Results of a VA computed tomography (CT) scan of the Veteran's brain in March 2009 showed no abnormalities.  The Veteran was diagnosed with a traumatic brain injury.

In July 2010, the VA received PTSD stressor statements from the Veteran that described in detail the three combat incidents the Veteran reported in his March 2009 VA TBI examination.  See VA Forms 21-0781, received July 2010.  The Veteran also testified that when the hatch fell on his head, he focused on completing the mission, and later got medication for his nausea from the platoon medic.  See Board Video Hearing Transcript, p. 19, dated March 15, 2013.  The Veteran served as an infantryman and had almost 8 months of foreign service.  See DD Form 214, Certificate of Release or Discharge from Active Duty.  The Veteran is competent to report his experiences in combat, and the Board finds his statements both consistent with the circumstances of service and credible.  The Board further finds that the Veteran's account of a tank hatch opening and falling on his head during combat is credible and is sufficient evidence, along with the diagnosis of TBI in the March 2009 VA examination report, that he suffered a TBI in active service.  38 C.F.R. § 3.304(d).

The Veteran and his spouse are competent to report his symptoms of headaches and memory loss as they observed them.  Layno v. Brown, 6 Vet. App 465 (1994).  The Veteran and his spouse are not competent, however, to determine the etiology of his headaches and memory loss.  As lay persons, they lack the training and expertise needed to make such complex medical determinations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is service-connected for PTSD, which is specifically evaluated, in part, on cognitive impairment and memory loss; and to differentiate whether his symptoms of memory loss are related to PTSD or TBI requires a clinical understanding of both disabilities.

The Veteran was provided a VA PTSD examination in September 2013, at which time the VA psychologist assessed that the Veteran's reported memory impairment and headaches were attributable to his TBI, rather than his PTSD.  The Board also finds this opinion probative in determining whether the Veteran experiences residuals of a TBI that incurred in active service.

As such, the Board finds the evidence in equipoise as to whether the Veteran experiences residuals of a TBI he suffered in active service.  As the weight of the competent, probative evidence is in equipoise, the benefit of the doubt doctrine applies, and service connection for residuals of a TBI is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a traumatic brain injury are granted.


REMAND

The Board finds that additional development is needed to adjudicate the issues of increased ratings for a left wrist disability and right shoulder disability.  The Veteran testified in a March 2013 Board Video hearing that his left wrist and right shoulder disabilities had worsened since his last VA examination in March 2009.  Therefore, the Board finds that remand is necessary to provide the Veteran with a new VA examination to assist in determining the current level of impairment caused by his left wrist and right shoulder disabilities.


Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent, outstanding VA treatment records since March 2009 regarding a left wrist or right shoulder, and associate them with the record.

2. Then, schedule the Veteran for the appropriate VA examination(s) to determine the severity of his service-connected left wrist and right shoulder.  The claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.

3. After all development has been completed, the AOJ should readjudicate the issues of increased ratings for a left wrist and right shoulder.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


